Citation Nr: 1232607	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  10-07 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for sterility, to include as secondary to ionizing radiation exposure during service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from July 1955 to July 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for sterility.  The Veteran timely appealed that decision.

The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge in April 2012; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the attempts to obtain a dose estimate with the Defense Threat Reduction Agency (DTRA), and to confirm with the United States Air Force that the Veteran was registered with their Master Radiation Exposure list were shown to be fruitless in August 2001 and March 2009 letters, respectively.  Those letters both noted that the Veteran was not a participant in atmospheric nuclear testing from 1956 to 1958.  

The Veteran has indicated in several statements that he never was a direct participant in an atmospheric nuclear test at the Nevada Testing site.  Rather, he was exposed to ionizing radiation ancillary to those blasts.  Specifically, he indicated that he was assigned to a Radiological Lab in Texas for three years, during which time he was exposed to the Nevada Testing site after blasts were exploded.  He stated that he would go to the site and retrieve animals and electronic equipment after the blast had occurred.  He would fly there, pick up the equipment, put it on a C-54 airplane and then fly 4-5 hours back to Texas, where he would then help to offload the cargo.  He noted that on at least one occasion, he was told that the equipment was "really hot" and that he was forced to cleanse himself at least twice with keeling soap and had to surrender all of his clothing to be disposed of due to radioactivity; he was issued new clothing after the incident.  The Veteran stated that he also came into contact with radioactivity within the other duties he performed in the laboratory.  He noted that he was issued a dosimetry badge.

The information in the record demonstrates that the Veteran's dosimetry information was not found by the United States Air Force, though such letter also specifically refers to atmospheric nuclear testing participants, which the Veteran was not.  A March 2006 letter from the National Personnel Records Center (NPRC) also appears to state that any such information may have been lost in the 1973 fire.  

The Veteran's June 1959 separation examination specifically documents that he worked with radioactive substances since 1956.  Given this, as well as the Veteran's competent and credible lay testimony provided at his April 2012 hearing, the Board finds that he was exposed to ionizing radiation during military service, as this would have been in the course of his normal assigned duties and similar to the types, places and circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2002).

Given the above, the Board finds that another attempt to obtain the Veteran's dosimetry information should be undertaken, since it does not appear that the United States Air Force understood that the Veteran was not claiming to be a direct atmospheric nuclear testing participant, but rather was secondarily exposed to that radiation.  

Next, the RO/AMC should also attempt to obtain a dose estimate through official sources regarding the Veteran's ionizing radiation exposure as it relates to post-blast exposure during the course of his duties at the Radiological Lab in Texas, including trips to the Nevada Testing site and retrieval of radiation-exposed equipment and animals, and subsequent continued exposure to those items after their return to Texas.

Finally, the central issue in this case is whether the Veteran's sterility is related to his ionizing radiation exposure during service.  To that end, the Veteran has submitted a January 2007 letter from Dr. J.R. which indicates that his ionizing radiation in service "probably resulted in his permanent sterility."  The Board notes that such opinion is speculative.  See Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992) (doctor's letter stating probability in terms of "may or may not" was speculative).  

Accordingly, as the Veteran has not been afforded a VA examination, and a reasonable possibility exists that his sterility is related to service, the Board finds that a remand is necessary in order to afford him a VA examination.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to corroborate or to obtain dosimetry information from the United States Air Force as it relates to the Veteran as a non-atmospheric nuclear testing Veteran.  The United States Air Force should attempt to obtain information regarding the Veteran, and the RO/AMC should attempt to aid in any way possible, including providing necessary information and particularly the "Record of Exposure to Ionizing Radiation," SPM Form 3 (RAFB) form, which demonstrates that an initial reading was taken in September 1956, if necessary.

If no dosimetry information is available, such should be specifically communicated to the Veteran and a formal finding of unavailability should be associated with the claims file.


2.  If dosimetry information is unavailable, the RO/AMC should attempt to obtain a dose estimate of ionizing radiation that the Veteran would have been exposed to during the three-year course of his duties at the Radiological Lab at the University of Texas from 1956 to 1959, to include post-blast and fallout radiation exposure as a result of exposure to the Nevada Testing site and equipment retrieved from that site.  Such dose estimation should be done by DTRA or other official source, as appropriate.

If a dose estimate cannot be performed in this case, then such should be communicated to the Veteran and a formal finding of unavailability should be associated with the claims file.

3.  Following the above development is completed to the extent possible, schedule the Veteran for VA examination to determine whether his sterility is related to his military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any sterility or infertility found.  The examiner should then state whether the Veteran's sterility/infertility more likely, less likely or at least as likely as not (50 percent or greater probability) arose as a result of or began in military service, including due to exposure to ionizing radiation in service.  

The examiner should specifically discuss the numerous articles of record which document a relationship between ionizing radiation exposure and sterility/infertility; Dr. J.R.'s January 2007 letter, as well as the Veteran's lay evidence.

Regardless of the above attempts to obtain specific amounts of ionizing radiation, the examiner should take as conclusive fact that the Veteran was exposed ionizing radiation on more than an incidental basis for 3 years from 1956 to 1959.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim for service connection for sterility, to include as secondary to ionizing radiation exposure during service.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

